Citation Nr: 1142684	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a thoracolumbar back strain.  

2.  Entitlement to an evaluation in excess of 10 percent for right varicose vein.  

3.  Entitlement to a compensable evaluation for a right knee strain.  

4.  Entitlement to a compensable evaluation for a left knee strain.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from April 1993 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  

In this case, the Veteran was afforded VA examinations in connection with his increased evaluation claims in June 2007.  He has since submitted written statements dated in June 2008 and August 2008, and he testified before a decision review officer in November 2008.  In his submissions and testimony, the Veteran and his representative have asserted that the VA examinations are inadequate to decide the claims on appeal.  They do not base the assertion on the fact that four years have passed since the Veteran underwent the examinations.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991) (holding that a claimant is entitled to a thorough and contemporaneous examination in support of his claim); see also VAOPGCPREC 11-95, 66 Fed. Reg. 43,186 (1995) (when a claimant is afforded an adequate examination and, thereafter, does not assert that his condition has worsened, the Board is not required to remand the case for another examination based, alone, on a passage of time).  Rather, they base the assertion on the several other premises.  First, the Veteran has stated that he had just undergone shoulder surgery and was on pain medication when he underwent the examinations.  He believes that such medication masked the extent to which he was impaired due to his disabilities. Second, the Veteran has indicated that he has seen a nurse practitioner for medication since his examinations, but he has not been seen by a physician for an evaluation.  Lastly, he claims that his service-connected disabilities for which he is seeking increased evaluations have worsened since his last examinations.  In this regard, he has contended that they now involve additional symptoms, are productive of increased pain and functional loss, and are affecting his job.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected thoracolumbar back strain, right varicose vein, right knee strain, and left knee strain. 

Accordingly, the case is REMANDED to for the following action: 

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected thoracolumbar back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should further state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disabilities.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right varicose vein.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should indicate whether the Veteran has any of the following: 

* Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema

* Persistent edema and stasis pigmentation or eczema with or without intermittent ulceration

* Persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right and left knee strains.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected right and left knee disabilities. 

The examiner should report all signs and symptoms necessary for rating each right and left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



